PER CURIAM.
By its verdict in a malicious prosecution case, the jury found that the defendant, Charles F. Fry Advertising Associates, Inc.,, was liable to the plaintiff, Benjamin G. Holdorf, for compensatory damages in the-sum of $5,500 and punitive damages of *382$1,000. Final judgment was entered consequent upon the jury’s verdict; but, subsequently, the trial court set aside the judgment and granted the motion of the defendant for a new trial, limiting the issue to that of damages only; and this appeal by Holdorf ensued. It has not been made to appear that the trial court erred in rendition of the order so as to require the overturning of it.
Affirmed.
SMITH, C. J., and SHANNON and KANNER, (Ret.), JJ., concur.